

	

		II

		109th CONGRESS

		1st Session

		S. 502

		IN THE SENATE OF THE UNITED STATES

		

			March 3, 2005

			Mr. Coleman (for

			 himself, Mr. Pryor,

			 Mr. DeWine, and Mr. Graham) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Finance

		

		A BILL

		To revitalize rural America and rebuild main street, and

		  for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Rural Renaissance

			 Act.

		

			2.

			Rural Renaissance Corporation

			Subtitle D of the

			 Consolidated Farm and Rural Development

			 Act (7

			 U.S.C. 1981 et seq.) is amended by adding at the end the

			 following new section:

			

				

					379E.

					Rural Renaissance Corporation

					

						(a)

						Establishment and status

						There is established a body corporate to be known as the

				Rural Renaissance Corporation (hereafter in this section

				referred to as the Corporation). The Corporation is not a

				department, agency, or instrumentality of the United States Government, and

				shall not be subject to title 31, United States Code.

					

						(b)

						Principal office; application of laws

						The principal office and place of business of the Corporation

				shall be in the District of Columbia, and, to the extent consistent with this

				section, the District of Columbia Business Corporation Act (D.C. Code 29–301 et

				seq.) shall apply.

					

						(c)

						Functions of Corporation

						The Corporation shall—

						

							(1)

							issue rural renaissance bonds for the financing of qualified

				projects as required under section 54 of the Internal Revenue Code of

				1986,

						

							(2)

							establish an allocation plan as required under section

				54(f)(2)(A) of such Code,

						

							(3)

							establish and operate the Rural Renaissance Trust Account as

				required under section 54(i) of such Code,

						

							(4)

							perform any other function the sole purpose of which is to

				carry out the financing of qualified projects through rural renaissance bonds,

				and

						

							(5)

							not later than February 15 of each year submit a report to

				Congress—

							

								(A)

								describing the activities of the Corporation for the preceding

				year, and

							

								(B)

								specifying whether the amounts deposited and expected to be

				deposited in the Rural Renaissance Trust Account are sufficient to fully repay

				at maturity the principal of any outstanding rural renaissance bonds issued

				pursuant to such section 54.

							

						(d)

						Powers of Corporation

						The Corporation—

						

							(1)

							may sue and be sued, complain and defend, in its corporate

				name, in any court of competent jurisdiction,

						

							(2)

							may adopt, alter, and use a seal, which shall be judicially

				noticed,

						

							(3)

							may prescribe, amend, and repeal such rules and regulations as

				may be necessary for carrying out the functions of the Corporation,

						

							(4)

							may make and perform such contracts and other agreements with

				any individual, corporation, or other private or public entity however

				designated and wherever situated, as may be necessary for carrying out the

				functions of the Corporation,

						

							(5)

							may determine and prescribe the manner in which its obligations

				shall be incurred and its expenses allowed and paid,

						

							(6)

							may, as necessary for carrying out the functions of the

				Corporation, employ and fix the compensation of employees and officers,

						

							(7)

							may lease, purchase, or otherwise acquire, own, hold, improve,

				use, or otherwise deal in and with such property (real, personal, or mixed) or

				any interest therein, wherever situated, as may be necessary for carrying out

				the functions of the Corporation,

						

							(8)

							may accept gifts or donations of services or of property (real,

				personal, or mixed), tangible or intangible, in furtherance of the purposes of

				this section, and

						

							(9)

							shall have such other powers as may be necessary and incident

				to carrying out this section.

						

						(e)

						Nonprofit entity; restriction on use of moneys; conflict of

				interests; independent audits

						

							(1)

							Nonprofit entity

							The Corporation shall be a nonprofit corporation and shall have

				no capital stock.

						

							(2)

							Restriction

							No part of the Corporation’s revenue, earnings, or other income

				or property shall inure to the benefit of any of its directors, officers, or

				employees, and such revenue, earnings, or other income or property shall only

				be used for carrying out the purposes of this section.

						

							(3)

							Conflict of interests

							No director, officer, or employee of the Corporation shall in

				any manner, directly or indirectly participate in the deliberation upon or the

				determination of any question affecting his or her personal interests or the

				interests of any corporation, partnership, or organization in which he or she

				is directly or indirectly interested.

						

							(4)

							Independent audits

							An independent certified public accountant shall audit the

				financial statements of the Corporation each year. The audit shall be carried

				out at the place at which the financial statements normally are kept and under

				generally accepted auditing standards. A report of the audit shall be available

				to the public and shall be included in the report required under subsection

				(c)(5).

						

						(f)

						Tax exemption

						The Corporation, including its franchise and income, is exempt

				from taxation imposed by the United States, by any territory or possession of

				the United States, or by any State, county, municipality, or local taxing

				authority.

					

						(g)

						Management of Corporation

						

							(1)

							Board of Directors; membership; designation of chairperson

				and vice chairperson; appointment considerations; term; vacancies

							

								(A)

								Board of Directors

								The management of the Corporation shall be vested in a board of

				directors composed of 7 members appointed by the President, by and with the

				advice and consent of the Senate.

							

								(B)

								Chairperson and vice chairperson

								The President shall designate 1 member of the Board to serve as

				Chairperson of the Board and 1 member to serve as Vice Chairperson of the

				Board.

							

								(C)

								Individuals from private life

								Five members of the Board shall be appointed from private

				life.

							

								(D)

								Federal officers and employees

								Two members of the Board shall be appointed from among officers

				and employees of agencies of the United States concerned with rural

				development.

							

								(E)

								Appointment considerations

								All members of the Board shall be appointed on the basis of

				their understanding of and sensitivity to rural development processes. Members

				of the Board shall be appointed so that not more than 4 members of the Board

				are members of any 1 political party.

							

								(F)

								Terms

								Members of the Board shall be appointed for terms of 3 years,

				except that of the members first appointed, as designated by the President at

				the time of their appointment, 2 shall be appointed for terms of 1 year and 2

				shall be appointed for terms of 2 years.

							

								(G)

								Vacancies

								A member of the Board appointed to fill a vacancy occurring

				before the expiration of the term for which that member’s predecessor was

				appointed shall be appointed only for the remainder of that term. Upon the

				expiration of a member’s term, the member shall continue to serve until a

				successor is appointed and is qualified.

							

							(2)

							Compensation, actual, necessary, and transportation

				expenses

							Members of the Board shall serve without additional

				compensation, but may be reimbursed for actual and necessary expenses not

				exceeding $100 per day, and for transportation expenses, while engaged in their

				duties on behalf of the Corporation.

						

							(3)

							Quorum

							A majority of the Board shall constitute a quorum.

						

							(4)

							President of Corporation

							The Board of Directors shall appoint a president of the

				Corporation on such terms as the Board may determine.

						.

		

			3.

			Credit to holders of rural renaissance bonds

			

				(a)

				In general

				Part IV of subchapter A of chapter 1 of the Internal Revenue Code

			 of 1986 (relating to credits against tax) is amended by adding at the end the

			 following new subpart:

				

					

						H

						Nonrefundable credit for holders of rural renaissance

				bonds

						

							Sec. 54. Credit to holders of rural

				  renaissance bonds.

						

						

							54.

							Credit to holders of rural renaissance bonds

							

								(a)

								Allowance of credit

								In the case of a taxpayer who holds a rural renaissance bond on

				a credit allowance date of such bond which occurs during the taxable year,

				there shall be allowed as a credit against the tax imposed by this chapter for

				such taxable year an amount equal to the sum of the credits determined under

				subsection (b) with respect to credit allowance dates during such year on which

				the taxpayer holds such bond.

							

								(b)

								Amount of credit

								

									(1)

									In general

									The amount of the credit determined under this subsection with

				respect to any credit allowance date for a rural renaissance bond is 25 percent

				of the annual credit determined with respect to such bond.

								

									(2)

									Annual credit

									The annual credit determined with respect to any rural

				renaissance bond is the product of—

									

										(A)

										the applicable credit rate, multiplied by

									

										(B)

										the outstanding face amount of the bond.

									

									(3)

									Applicable credit rate

									For purposes of paragraph (2), the applicable credit rate with

				respect to an issue is the rate equal to an average market yield (as of the day

				before the date of sale of the issue) on outstanding long-term corporate debt

				obligations (determined in such manner as the Secretary prescribes).

								

									(4)

									Credit allowance date

									For purposes of this section, the term credit allowance

				date means—

									

										(A)

										March 15,

									

										(B)

										June 15,

									

										(C)

										September 15, and

									

										(D)

										December 15.

									Such term

				includes the last day on which the bond is outstanding.

									(5)

									Special rule for issuance and redemption

									In the case of a bond which is issued during the 3-month period

				ending on a credit allowance date, the amount of the credit determined under

				this subsection with respect to such credit allowance date shall be a ratable

				portion of the credit otherwise determined based on the portion of the 3-month

				period during which the bond is outstanding. A similar rule shall apply when

				the bond is redeemed.

								

								(c)

								Limitation based on amount of tax

								

									(1)

									In general

									The credit allowed under subsection (a) for any taxable year

				shall not exceed the excess of—

									

										(A)

										the sum of the regular tax liability (as defined in section

				26(b)) plus the tax imposed by section 55, over

									

										(B)

										the sum of the credits allowable under this part (other than

				this subpart and subpart C).

									

									(2)

									Carryover of unused credit

									If the credit allowable under subsection (a) exceeds the

				limitation imposed by paragraph (1) for such taxable year, such excess shall be

				carried to the succeeding taxable year and added to the credit allowable under

				subsection (a) for such taxable year.

								

								(d)

								Credit included in gross income

								Gross income includes the amount of the credit allowed to the

				taxpayer under this section (determined without regard to subsection (c)) and

				the amount so included shall be treated as interest income.

							

								(e)

								Rural renaissance bond

								For purposes of this part, the term rural renaissance

				bond means any bond issued as part of an issue if—

								

									(1)

									95 percent or more of the proceeds from the sale of such issue

				are to be used—

									

										(A)

										for expenditures incurred after the date of the enactment of

				this section for any qualified project, or

									

										(B)

										for deposit in the Rural Renaissance Trust Account for

				repayment of rural renaissance bonds at maturity,

									

									(2)

									the bond is issued by the Rural Renaissance Corporation, is in

				registered form, and meets the rural renaissance bond limitation requirements

				under subsection (f),

								

									(3)

									except for bonds issued in accordance with subsection (f)(4),

				the term of each bond which is part of such issue does not exceed 30

				years,

								

									(4)

									the payment of principal with respect to such bond is the

				obligation of the Rural Renaissance Corporation, and

								

									(5)

									the issue meets the requirements of subsection (g) (relating to

				arbitrage).

								

								(f)

								Limitation on amount of bonds designated

								

									(1)

									National limitation

									There is a rural renaissance bond limitation for each calendar

				year. Such limitation is—

									

										(A)

										for 2006—

										

											(i)

											with respect to bonds described in subsection (e)(1)(A),

				$50,000,000,000, plus

										

											(ii)

											with respect to bonds described in subsection (e)(1)(B), such

				amount (not to exceed $15,000,000,000) as determined necessary by the Rural

				Renaissance Corporation to provide funds in the Rural Renaissance Trust Account

				for the repayment of rural renaissance bonds at maturity, and

										

										(B)

										except as provided in paragraph (3), zero thereafter.

									

									(2)

									Limitation allocated to qualified projects among

				States

									

										(A)

										In general

										Subject to subparagraph (B), the limitation applicable under

				paragraph (1)(A)(i) for any calendar year shall be allocated by the Rural

				Renaissance Corporation for qualified projects among the States under an

				allocation plan established by the Corporation and submitted to Congress for

				consideration.

									

										(B)

										Minimum allocations to States

										In establishing the allocation plan under subparagraph (A), the

				Rural Renaissance Corporation shall ensure that the aggregate amount allocated

				for qualified projects located in each State under such plan is not less than

				$500,000,000.

									

									(3)

									Carryover of unused limitation

									If for any calendar year—

									

										(A)

										the rural renaissance bond limitation amount, exceeds

									

										(B)

										the amount of bonds issued during such year by the Rural

				Renaissance Corporation, the rural renaissance bond limitation amount for the

				following calendar year shall be increased by the amount of such excess. Any

				carryforward of a rural renaissance bond limitation amount may be carried only

				to calendar year 2007 or 2008.

									

									(4)

									Issuance of small denomination bonds

									From the rural renaissance bond limitation for each year, the

				Rural Renaissance Corporation shall issue a limited quantity of rural

				renaissance bonds in small denominations suitable for purchase as gifts by

				individual investors wishing to show their support for investing in rural

				America.

								

								(g)

								Special rules relating to arbitrage

								

									(1)

									In general

									Subject to paragraph (2), an issue shall be treated as meeting

				the requirements of this subsection if as of the date of issuance, the Rural

				Renaissance Corporation reasonably expects—

									

										(A)

										to spend at least 95 percent of the proceeds from the sale of

				the issue for 1 or more qualified projects within the 3-year period beginning

				on such date,

									

										(B)

										to incur a binding commitment with a third party to spend at

				least 10 percent of the proceeds from the sale of the issue, or to commence

				construction, with respect to such projects within the 6-month period beginning

				on such date, and

									

										(C)

										to proceed with due diligence to complete such projects and to

				spend the proceeds from the sale of the issue.

									

									(2)

									Rules regarding continuing compliance after 3-year

				determination

									If at least 95 percent of the proceeds from the sale of the

				issue is not expended for 1 or more qualified projects within the 3-year period

				beginning on the date of issuance, but the requirements of paragraph (1) are

				otherwise met, an issue shall be treated as continuing to meet the requirements

				of this subsection if either—

									

										(A)

										the Rural Renaissance Corporation uses all unspent proceeds

				from the sale of the issue to redeem bonds of the issue within 90 days after

				the end of such 3-year period, or

									

										(B)

										the following requirements are met:

										

											(i)

											The Rural Renaissance Corporation spends at least 75 percent of

				the proceeds from the sale of the issue for 1 or more qualified projects within

				the 3-year period beginning on the date of issuance.

										

											(ii)

											The Rural Renaissance Corporation spends at least 95 percent of

				the proceeds from the sale of the issue for 1 or more qualified projects within

				the 4-year period beginning on the date of issuance, and uses all unspent

				proceeds from the sale of the issue to redeem bonds of the issue within 90 days

				after the end of the 4-year period beginning on the date of issuance.

										

								(h)

								Recapture of portion of credit where cessation of

				compliance

								

									(1)

									In general

									If any bond which when issued purported to be a rural

				renaissance bond ceases to be such a qualified bond, the Rural Renaissance

				Corporation shall pay to the United States (at the time required by the

				Secretary) an amount equal to the sum of—

									

										(A)

										the aggregate of the credits allowable under this section with

				respect to such bond (determined without regard to subsection (c)) for taxable

				years ending during the calendar year in which such cessation occurs and the 2

				preceding calendar years, and

									

										(B)

										interest at the underpayment rate under section 6621 on the

				amount determined under subparagraph (A) for each calendar year for the period

				beginning on the first day of such calendar year.

									

									(2)

									Failure to pay

									If the Rural Renaissance Corporation fails to timely pay the

				amount required by paragraph (1) with respect to such bond, the tax imposed by

				this chapter on each holder of any such bond which is part of such issue shall

				be increased (for the taxable year of the holder in which such cessation

				occurs) by the aggregate decrease in the credits allowed under this section to

				such holder for taxable years beginning in such 3 calendar years which would

				have resulted solely from denying any credit under this section with respect to

				such issue for such taxable years.

								

									(3)

									Special rules

									

										(A)

										Tax benefit rule

										The tax for the taxable year shall be increased under paragraph

				(2) only with respect to credits allowed by reason of this section which were

				used to reduce tax liability. In the case of credits not so used to reduce tax

				liability, the carryforwards and carrybacks under section 39 shall be

				appropriately adjusted.

									

										(B)

										No credits against tax

										Any increase in tax under paragraph (2) shall not be treated as

				a tax imposed by this chapter for purposes of determining—

										

											(i)

											the amount of any credit allowable under this part, or

										

											(ii)

											the amount of the tax imposed by section 55.

										

								(i)

								Rural Renaissance Trust Account

								

									(1)

									In general

									The following amounts shall be held in a Rural Renaissance

				Trust Account by the Rural Renaissance Corporation:

									

										(A)

										The proceeds from the sale of all bonds issued under this

				section.

									

										(B)

										The amount of any matching contributions with respect to such

				bonds.

									

										(C)

										The investment earnings on proceeds from the sale of such

				bonds.

									

										(D)

										Any earnings on any amounts described in subparagraph (A), (B),

				or (C).

									

									(2)

									Use of funds

									Amounts in the Rural Renaissance Trust Account may be used only

				to pay costs of qualified projects, redeem rural renaissance bonds, and fund

				the operations of the Rural Renaissance Corporation, except that amounts

				withdrawn from the Rural Renaissance Trust Account to pay costs of qualified

				projects may not exceed the aggregate proceeds from the sale of rural

				renaissance bonds described in subsection (e)(1)(A).

								

									(3)

									Use of remaining funds in Rural Renaissance Trust

				Account

									Upon the redemption of all rural renaissance bonds issued under

				this section, any remaining amounts in the Rural Renaissance Trust Account

				shall be available to the Rural Renaissance Corporation for any qualified

				project.

								

								(j)

								Qualified project

								For purposes of this section—

								

									(1)

									In general

									Subject to paragraph (3), the term qualified

				project means a project which—

									

										(A)

										includes 1 or more of the projects described in paragraph

				(2),

									

										(B)

										is located in a rural area, and

									

										(C)

										is proposed by a State and approved by the Rural Renaissance

				Corporation.

									

									(2)

									Projects described

									A project described in this paragraph is—

									

										(A)

										a water or waste treatment project,

									

										(B)

										a conservation project, including any project to protect water

				quality or air quality (including odor abatement), any project to prevent soil

				erosion, and any project to protect wildlife habitat, including any project to

				assist agricultural producers in complying with Federal, State, or local

				regulations,

									

										(C)

										an affordable housing project,

									

										(D)

										a community facility project, including hospitals, fire and

				police stations, and nursing and assisted-living facilities,

									

										(E)

										a value-added agriculture or renewable energy facility project

				for agricultural producers or farmer-owned entities, including any project to

				promote the production or processing of ethanol, biodiesel, animal waste,

				biomass, raw commodities, or wind as a fuel,

									

										(F)

										a rural venture capital project for, among others, farmer-owned

				entities,

									

										(G)

										a distance learning or telemedicine project,

									

										(H)

										a project to expand broadband technology, and

									

										(I)

										a rural teleworks project.

									

									(3)

									Special rules

									For purposes of this subsection—

									

										(A)

										any project described in subparagraph (E) or (F) of paragraph

				(2) for a farmer-owned entity may be considered a qualified project if such

				entity is located in a rural area, or in the case of a farmer-owned entity the

				headquarters of which are located in a nonrural area, if the project is located

				in a rural area, and

									

										(B)

										any project for a farmer-owned entity which is a facility

				described in paragraph (2)(E) for agricultural producers may be considered a

				qualified project regardless of whether the facility is located in a rural or

				nonrural area.

									

									(4)

									Approval guidelines and criteria

									(A)In

				generalNot later than 60 days after the date of the enactment of

				this section, the Rural Renaissance Corporation shall consult with the

				appropriate committees of Congress regarding the development of guidelines and

				criteria for the approval by the Corporation of projects as qualified projects

				for inclusion in the allocation plan established under subsection (f)(2)(A) and

				shall submit such guidelines and criteria to such committees.

									(B)Appropriate

				committees of CongressFor purposes of subparagraph (A), the term

				appropriate committees of Congress means the Committee on

				Agriculture, Nutrition, and Forestry, the Committee on Commerce, Science, and

				Transportation, and the Committee on Finance of the Senate and the Committee on

				Agriculture, the Committee on Energy and Commerce, and the Committee on Ways

				and Means of the House of Representatives.

									

								(k)

								Other definitions and special rules

								For purposes of this section—

								

									(1)

									Bond

									The term bond includes any obligation.

								

									(2)

									Rural area

									The term rural area means any area other

				than—

									

										(A)

										a city or town which has a population of greater than 50,000

				inhabitants, or

									

										(B)

										the urbanized area contiguous and adjacent to such a city or

				town.

									

									(3)

									Rural Renaissance Corporation

									The term Rural Renaissance Corporation means the

				Rural Renaissance Corporation established under section 379E of the

				Consolidated Farm and Rural Development

				Act.

								

									(4)

									Treatment of changes in use

									For purposes of subsection (e)(1)(A), the proceeds from the

				sale of an issue shall not be treated as used for a qualified project to the

				extent that the Rural Renaissance Corporation takes any action within its

				control which causes such proceeds not to be used for a qualified project. The

				Secretary shall specify remedial actions that may be taken (including

				conditions to taking such remedial actions) to prevent an action described in

				the preceding sentence from causing a bond to fail to be a rural renaissance

				bond.

								

									(5)

									Partnership; s corporation; and other pass-thru

				entities

									In the case of a partnership, trust, S corporation, or other

				pass-thru entity, rules similar to the rules of section 41(g) shall apply with

				respect to the credit allowable under subsection (a).

								

									(6)

									Bonds held by regulated investment companies

									If any rural renaissance bond is held by a regulated investment

				company, the credit determined under subsection (a) shall be allowed to

				shareholders of such company under procedures prescribed by the

				Secretary.

								

									(7)

									Credits may be stripped

									Under regulations prescribed by the Secretary—

									

										(A)

										In general

										There may be a separation (including at issuance) of the

				ownership of a rural renaissance bond and the entitlement to the credit under

				this section with respect to such bond. In case of any such separation, the

				credit under this section shall be allowed to the person who on the credit

				allowance date holds the instrument evidencing the entitlement to the credit

				and not to the holder of the bond.

									

										(B)

										Certain rules to apply

										In the case of a separation described in subparagraph (A), the

				rules of section 1286 shall apply to the rural renaissance bond as if it were a

				stripped bond and to the credit under this section as if it were a stripped

				coupon.

									

									(8)

									Reporting

									The Rural Renaissance Corporation shall submit reports similar

				to the reports required under section 149(e).

								.

			

				(b)

				Amendments to other Code sections

				

					(1)

					Reporting

					Subsection (d) of section 6049 of the Internal Revenue Code of

			 1986 (relating to returns regarding payments of interest) is amended by adding

			 at the end the following new paragraph:

					

						

							(8)

							Reporting of credit on rural renaissance bonds

							

								(A)

								In general

								For purposes of subsection (a), the term interest

				includes amounts includible in gross income under section 54(d) and such

				amounts shall be treated as paid on the credit allowance date (as defined in

				section 54(b)(4)).

							

								(B)

								Reporting to corporations, etc

								Except as otherwise provided in regulations, in the case of any

				interest described in subparagraph (A), subsection (b)(4) shall be applied

				without regard to subparagraphs (A), (H), (I), (J), (K), and (L)(i) of such

				subsection.

							

								(C)

								Regulatory authority

								The Secretary may prescribe such regulations as are necessary

				or appropriate to carry out the purposes of this paragraph, including

				regulations which require more frequent or more detailed reporting.

							.

				

					(2)

					Treatment for estimated tax purposes

					

						(A)

						Individual

						Section 6654 of such Code (relating to failure by individual to

			 pay estimated income tax) is amended by redesignating subsection (m) as

			 subsection (n) and by inserting after subsection (l) the following new

			 subsection:

						

							

								(m)

								Special rule for holders of rural renaissance bonds

								For purposes of this section, the credit allowed by section 54

				to a taxpayer by reason of holding a rural renaissance bond on a credit

				allowance date shall be treated as if it were a payment of estimated tax made

				by the taxpayer on such date.

							.

					

						(B)

						Corporate

						Subsection (g) of section 6655 of such Code (relating to failure

			 by corporation to pay estimated income tax) is amended by adding at the end the

			 following new paragraph:

						

							

								(5)

								Special rule for holders of rural renaissance bonds

								For purposes of this section, the credit allowed by section 54

				to a taxpayer by reason of holding a rural renaissance bond on a credit

				allowance date shall be treated as if it were a payment of estimated tax made

				by the taxpayer on such date.

							.

					

				(c)

				Clerical amendments

				

					(1)

					The table of subparts for part IV of subchapter A of chapter 1 of

			 the Internal Revenue Code of 1986 is amended by adding at the end the following

			 new item:

					

						

							Subpart H. Nonrefundable credit for

				holders of rural renaissance

				bonds.

						

						.

				

					(2)

					Section 6401(b)(1) of such Code is amended by striking and

			 G and inserting G, and H.

				(d)Effective

			 dateThe amendments made by this section shall apply to

			 obligations issued after December 31, 2005.

			

